Title: From Thomas Jefferson to George Jefferson, 8 May 1804
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Monticello May 8. 1804.
          
          Your favor of the 25th. Apr. came to hand only yesterday. I am contented with the sale of my tobacco at 41/. but am uneasy at the account given me of it’s quality by mr Craven. if you think it’s quality was such as ought not to have commanded the price, I authorise you to make whatever abatement you think just to the purchaser. you are to place 19,000. ℔ of the tobacco made here by Craven at my order. I sent you the manifests. 1615. ℔ of it are to be at his disposal. perhaps it would be well to set apart for him the hhd No. 206. 1610. ℔ nett, as it is so near his part. I have given him 6½ D. for the 19,000. ℔. so we must wait till I shall sell so as that I may not be loser. he assures me it is very fine. I shall write to my manager in Bedford on the manner of handling his tobacco. I am to pay you 200. D. for Craven Peyton. he wrote to me some time ago, but his letter went to Washington after I had left it, & came here but lately. I set out tomorrow for that place. the mistake as to the surplus quantity of mr Macon’s hams is very acceptable. a store of them is no sore. Accept my affectionate salutations.
          
            Th: Jefferson
          
          
            P.S. I have this moment been obliged to draw on you in favor of Craven Peyton for 50 dollars. should there be no prospect of reimbursing yourself this and the balance due before in a short time by a sale of the tobacco I will remit the sa  Washington.
          
        